CLINTON, Judge,
dissenting.
Inter alia, as prescribed by Y.T.C.A. Penal Code, § 39.01(a)(5), then extant, the indictment alleges and the charge to the jury requires a finding that appellant did “intentionally and knowingly deliver a thing of value....”1
A matter of primary concern to the East-land Court of Appeals was that “[t]he evidence does not establish how the endorsed cashier’s check was placed in the hands of the El Paso Wrecker Service.” And it was for want of that proof of an essential element alleged and charged, see ante, that it opined, “Therefore, the evidence does not clearly support appellant’s guilt as a principal actor in the delivery of the endorsed cashier’s check.” It thereby distinguished Govan v. State, 682 S.W.2d 567 (Tex.Cr.App.1985), in that this Court had found that “because the evidence.... clearly supports the appellant’s guilt as a principal actor, the error of the trial court in charging on the law of parties was harmless error.” Id., at 570-571. Also for lack of evidence of delivery, the Eastland Court found “evidence was insufficient to support the instruction on the law of parties.”2
For its part, the majority just ignores lack of evidence to support a finding of delivery that is required by statutory prescription, indictment allegation and authorization paragraph in the jury charge. Instead, it emphasizes through repetition that there is no evidence of “anyone other than appellant participating in the offense of official misconduct.” Thus the evidence “simply does not support a theory that appellant was a party.” Slip Opinion, p. 4. (Emphasis in majority opinion).
Given that kind of negative elimination, only appellant is left as a suspect. Yet, the majority is content to say that “endorsing the check to the wrecker service and agreeing to give the check to the wrecker service, constitute guilt as a principal.” Id., pp. 4-5. Never mind that delivery by appellant is an essential element of the offense proscribed by former § 39.01(a)(5), which under its charge the jury had to find he did “individually or as a party thereto.” Since the majority rules out the theory that appellant acted as a party, like the East-land Court, one is left to wonder what evidence of delivery by appellant himself “clearly supports” his guilt, as required by Govan, supra, to obviate harm.
*58Agreeing with the Eastland Court of Appeals, I respectfully dissent.
TEAGUE, J., joins.

. All emphasis is mine throughout unless otherwise indicated.


. Tucked away in that part of the majority opinion reprising jury argument is a statement that "[t]he jury could also have inferred from the circumstantial evidence that appellant himself delivered the check.” I take it that is still an argument made by the prosecution, for in its PDR the State advances evidentiary theories whereby the jury could "reasonably deduce that Appellant actually delivered the check to the wrecker service” or “constructively delivered it.... when Appellant restrictively endorsed the cashier’s check over to the El Paso Wrecker Service.” PDR, at 9. By its own findings and conclusions the Eastland Court implicitly rejected those theories. The majority opinion merely alludes to them at page 3.